Judgment, Supreme Court, Bronx County, entered March 15, 1973, in favor of the infant plaintiff on the issue of liability, unanimously reversed, on the law and the complaint dismissed, without costs and without disbursements. On September 6, 1960, the infant plaintiff, then seven years of age and a student at a public school, entered the school yard at about 5:30 P.m. This was before the commencement of the school term and after the termination of the summer program. Three older boys threw a glass soda *953bottle, which shattered on hitting a basketball rim, and the flying glass injured the plaintiff. The accident was, of course, caused by the intervening acts of these third parties, which was not foreseeable by the' defendant Board of Education. (See Ohman v. Board of Educ. of City of N. Y., 300 N. Y. 306; Turano v. City of New York, 17 A D 2d 191.) Because it was not during the school term nor during the summer program, the. infant plaintiff was merely a licensee. There was no supervision attempted and no organized play, and so, under the circumstances, there was no breach of duty to the plaintiff. (See Streickler v. City of New York, 13 N Y 2d 716, revg. 15 A D 2d 927; Bennett v. Board of Educ. of City of N. Y., 16 A D 2d 651, affd. without opn. 13 N Y 2d 1104.) Concur — Markewich, J. P., Kupferman, Lupiano, Steuer and Capozzoli, JJ.